[Cite as Morgan v. Arick, 2022-Ohio-1987.]

                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY




 TRENTON S. MORGAN,                                :

        Appellant,                                 :     CASE NO. CA2021-07-063

                                                   :           OPINION
     - vs -                                                     6/13/2022
                                                   :

 ATLEE A. ARICK, et al.,                           :

        Appellees.                                 :




              APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                              Case No. 21CV94005


The Attkisson Law Firm, and Jack J. Lah, for appellant.

Reminger Co., L.P.A., and Timothy B. Spille and Michael J. Caligaris, for appellees.



        HENDRICKSON, J.

        {¶ 1} Appellant, Trenton S. Morgan, appeals a judgment of the Warren County

Court of Common Pleas granting the motion to compel discovery filed by appellees, Atlee

A. Arick and MC Trucking Co., L.L.C. Appellant contends the trial court's discovery order

requires him to disclose privileged information. He argues that the trial court erred by not

conducting an in camera review of the information before ordering disclosure. For the

reasons discussed below, we conclude that the trial court did not err by ordering appellant
                                                                    Warren CA2021-07-063

to disclose the information without first conducting an in camera review. We accordingly

affirm the trial court's order.

                           I. Factual and Procedural Background

       {¶ 2} On July 29, 2019, appellant was traveling on the interstate when his vehicle

was struck by a wheel which had come loose from appellees’ truck. Appellant sustained

injuries to his head, neck, back, and knee.       On February 12, 2021, appellant filed a

complaint, alleging "severe and permanent injuries" resulting from appellee's negligence,

which caused "[g]reat pain and suffering, both physical and emotional." Appellant stated

that the pain caused by his injuries "is always a threat to my peace of mind and my body's

normal function." Appellant prayed for $2,000,000.00 in total damages and $1,076,400.00

in lost wages.

       {¶ 3} During discovery, appellees requested that appellant sign 35 separate

medical authorizations releasing his medical records from various providers dating back to

January 1, 2010. Appellant refused to sign the authorizations, stating that they were

overbroad and would reveal privileged medical information not causally or historically

related to the claims. Specifically, appellant expressed concern that the authorizations

would force him to disclose his psychiatric and psychological treatment history, which he

argued were not at issue in the case. Appellant proposed a "hold and review" process

whereby an independent third party would determine which records were causally or

historically related to appellant's claims. Appellees rejected this suggestion.

       {¶ 4} On June 23, 2021, appellees filed a motion to compel appellant to sign the

medical authorizations. The trial court heard oral argument and issued an order granting

appellees' motion. The court found that "the information sought [in the medical releases] is

directly related to Plaintiff's claim for permanent injury, physical pain and suffering,

emotional pain and suffering, and for loss of ability to perform usual functions." It asserted

                                            -2-
                                                                       Warren CA2021-07-063

that the plaintiff has the burden of showing that the records are not causally or historically

related to his claims, and that appellant had not met this burden, failing to provide the court

with evidence that "any specific aspect of his medical history that is not related to the injuries

he claims." Thus, "[p]ursuant to R.C. 2317.02(B), all communication between Plaintiff and

his health care providers are causally or historically related" to appellant's alleged injuries,

and physician-patient privilege does not apply. The court also noted that appellant had not

moved the court for a protective order.

       {¶ 5} The trial court ordered appellant to serve upon appellees the fully executed

medical authorizations within ten days of its order. Appellant timely appealed, raising two

assignments of error.

                                     II. Law and Analysis

       {¶ 6} Appellants assign two errors to the court, which we will review together.

       {¶ 7} Assignment of Error No. 1:

       {¶ 8} THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT

ORDERED TRENTON S. MORGAN TO SIGN MEDICAL AUTHORIZATIONS TO GIVE

THE APPELLEE UNFETTERED ACCESS TO HIS MEDICAL RECORDS, WITHOUT

PROPERLY LIMITING ITS ORDER TO ONLY THOSE RECORDS WHICH ARE

CASUALLY [sic.] AND HISTORICALLY RELEVANT PURSUANT TO R.C. 2317.02(B)(1).

       {¶ 9} Assignment of Error No. 2:

       {¶ 10} THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT

ORDERED THE DISCLOSURE OF MEDICAL RECORDS OVER WHICH APPELLANT

ASSERTED AS PRIVILEGED WITHOUT FIRST CONDUCTING AN IN-CAMERA

INSPECTION.

                                 A. The Standard of Review

       {¶ 11} "Appellate courts generally review a discovery dispute under an abuse-of-

                                              -3-
                                                                     Warren CA2021-07-063

discretion standard, but if the dispute involves an alleged privilege, it is a question of law,

subject to de novo review." Torres Friedenberg v. Friedenberg, 161 Ohio St.3d 98, 2020-

Ohio-3345, ¶ 22. Appellees contend that "that when a discovery dispute involves privilege,

the appellate court is presented with a mixed question of law and fact." (Emphasis sic.) In

support of this argument, they cite our opinion in Selby v. Ft. Hamilton Hosp., 12th Dist.

Butler No. CA2007-05-126, 2007-Ohio-2413, ¶ 10.           However, because the discovery

dispute in the case sub judice involves an alleged privilege, Selby does not apply. Stewart

v. Vivian, M.D., 12th Dist. Clermont No. CA2011-06-050, 2012-Ohio-228, ¶ 13. Additionally,

the trial court's order did not merely regulate discovery, but made a privilege determination.

Total Quality Logistics, L.L.C. v. BBI Logistics, L.L.C., 12th Dist. Clermont No. CA2021-04-

012, 2022-Ohio-1440, ¶ 18. Accordingly, we review the trial court's order de novo.

                            B. The Physician-Patient Privilege

       {¶ 12} Medical records are generally privileged from disclosure under R.C.

2317.02(B)(1). Med. Mut. Of Ohio v. Schlotterer, 122 Ohio St.3d 181, 2009-Ohio-2496, ¶

13. Physician-patient and psychologist-patient privileges have been codified in Ohio to

deny the use of such information in litigation except in certain limited circumstances.

Hageman v. Southwest Gen. Health Ctr., 119 Ohio St.3d 185, 2008-Ohio-3343, ¶ 9, citing

R.C. 2317.02(B)(1) and 4732.19.          One such circumstance is delineated by R.C.

2317.02(B)(1)(a)(iii), which "clearly provides that the physician-patient privilege is waived

when the patient files any type of civil action." Whiteman v. Whiteman, 12th Dist. Butler No.

CA94-12-229, 1995 WL 375848, *2 (June 26, 1995). The patient places his medical

condition in issue by filing a medical claim. Ward v. Summa Health Sys., 128 Ohio St.3d

212, 2010-Ohio-6275, ¶ 22. However, pursuant to R.C. 2317.02(B)(3)(a), "only those

communications (which include medical records) that relate causally or historically to the

conditions relevant to the civil action may be discovered." Neftzer v. Neftzer, 140 Ohio

                                             -4-
                                                                       Warren CA2021-07-063

App.3d 618, 622 (12th Dist.2000).

                C. Discovery of Privileged and Confidential Information

       {¶ 13} Parties may obtain discovery "regarding any nonprivileged matter that is

relevant to any party's claim or defense and proportional to the needs of the case * * * "

Civ.R. 26(B)(1). When information subject to discovery is withheld on a claim that it is

privileged, "the claim shall be made expressly and shall be supported by a description of

the nature of the documents, communications, or things not produced that is sufficient to

enable the demanding party to contest the claim." Civ.R. 26(B)(8). Civ.R. 26(C) provides

that, upon motion, a court may issue any protective order "that justice requires to protect a

party or person from annoyance, embarrassment, oppression, or undue burden or

expense," including one that limits the scope of discovery or that orders submission of the

material under seal. "[T]he party asserting the privilege bears the burden of showing that

the records sought are not causally or historically related to the claims." Pietrangelo v.

Hudson, 8th Dist. Cuyahoga No. 107344, 2019-Ohio-1988, ¶ 18.

                      D. Claims of Privilege and In Camera Review

       {¶ 14} Appellant does not contest that he triggered the R.C. 2317.02(B)(1)(a)(iii)

exception to the physician-patient privilege by filing a civil action; instead, he argues that in

this case, his mental health records are not causally or historically related to the issues

raised in his negligence action against appellees. In appellant's complaint, he alleged that

appellees' negligence caused him "[g]reat pain and suffering, both physical and emotional."

(Emphasis added.) Appellant additionally stated that the pain caused by his injuries "is

always a threat to [his] peace of mind and [his] body's normal function." (Emphasis added.)

However, during oral argument and in his appellate brief, appellant asserted to the contrary

that his injuries were purely physical.

       {¶ 15} "Many appellate courts in Ohio have held that when there is a dispute over

                                              -5-
                                                                       Warren CA2021-07-063

whether a physician's testimony or records are causally or historically related to issues in

the pending action, as R.C. 2317.02(B)(3)(a) requires, the trial court should conduct an in

camera inspection or review to resolve the dispute." Torres Friedenberg, 2020-Ohio-3345,

at ¶ 21. This court has previously held that a "trial court erred by ordering the hospitals to

disclose [appellant's medical] records to appellee without first holding an in camera

inspection of the records" to determine which documents are discoverable by appellee.

Neftzer, 140 Ohio App.3d at 621. Although this practice is "consistent with [the Ohio

Supreme Court's] treatment of similar issues under other privilege statutes," the supreme

court has notably not mandated in camera review in discovery disputes stemming

specifically from claims of physician-patient privilege. Torres Friedenberg at ¶ 21.

       {¶ 16} We have previously said that the decision "'[w]hether to hold an in camera

hearing on evidentiary issues is left to the trial court's discretion.'" Total Quality Logistics,

2022-Ohio-1440, at ¶ 28, quoting State v. Hoop, 134 Ohio App.3d 627, 639 (12th

Dist.1999). "While conducting an in camera review of allegedly privileged material is a good

idea, '[a] party is not entitled, as a matter of right, to an in camera hearing when privilege is

asserted.'" Id., quoting Hoop at 639. "Before engaging in an in camera review to determine

whether privilege is applicable, 'the judge should require a showing of a factual basis

adequate to support a good faith belief by a reasonable person' that in camera review of

the materials may reveal evidence establishing an applicable privilege or that the privilege

is outweighed by other rights." Hoop at 639, quoting United States v. Zolin, 491 U.S. 554,

572, 109 S.Ct. 2631 (1989).

       {¶ 17} Appellant in the case sub judice failed to demonstrate that the records sought

were not causally or historically related to his injuries. Instead, he merely asserted, contrary

to his statements in the complaint, that his injuries were purely physical. Appellant failed to

provide a factual basis for the court to consider in determining that his psychiatric and

                                              -6-
                                                                    Warren CA2021-07-063

psychological treatment records were privileged. Although he proposed a "hold for review"

process, he did not request in camera review until this appeal. As the party seeking to

protect the information as privileged, appellant "could have and should have filed a motion

requesting that the court conduct an in camera review." Total Quality Logistics at ¶ 30. He

chose not to file such a motion, nor even to seek a protective order under Civ.R. 26(C).

See Gauthier v. Gauthier, 12th Dist. Warren No. CA2018-09-118, 2019-Ohio-4397, ¶ 37.

We conclude that the trial court did not err in failing to conduct an in camera inspection of

the medical records where one was not requested. Appellant's assignments of error are

not well taken and are therefore overruled.

      {¶ 18} Judgment affirmed.


      PIPER, P.J., and BYRNE, J., concur.




                                              -7-